Title: General Orders, 16 November 1775
From: Washington, George
To: 



Head Quarters, Cambridge, Novr 16th 1775
Parole Canada.Countersign Montreal.


Motives of Oeconomy rendering it indispensibly necessary, that many of the Regiments should be reduced, and the whole

put upon a different establishment; several deserving Officers, not from any demerit, but pure necessity, have been excluded in the New Arrangement of the Army, among these was Col. Whitcomb; but the noble Sentiments disclosed by that Gentleman, upon this Occasion, the Zeal he has shewn in exhorting the Men, not to abandon the Interest of their country at this important crisis, and his Determination to continue in the service, even as a private Soldier, rather than by a bad example, when the Enemy are gathering Strenght; put the public Affairs to hazzard: When an Example of this kind is set, it not only entitles a Gentleman to particular Thanks, but to particular rewards, in the bestowing of which, Colonel Jonathan Brewer is entitled to no small share of Credit, in readily giving up the Regiment, which he was appointed to command, to Col. Whitcomb—Col. Whitcomb therefore, is from henceforward to be consider’d, as Colonel of that Regiment, which was intended for Col. Brewer; and Col. Brewer will be appointed Barrack Master, until something better worth his Acceptance can be provided.
